VICKERY, P. J.
Epitomized Opinion
The Walther Construction Co. brought action against the Union Paper & Twine Co. for recovery of 5% of cost of certain work done to building of latter. A written contract was made which by its provisions, the Walther Constr. Co. were not to exceed $131,000 expenditures in reconstructing building of the Paper & Twine Co. The Constr. Co. were to receive 10% of this cost; 5% to be withheld, in lieu of bond, until the reparing process had been completed. The work was accomplished at cost of $217,000, which was paid for by the Union Paper & Twine Co., together with 5% of that sum as commission. The Constr. Co. demanded additional 5%, and in the lower court the verdict was directed against them. In affirming the lower court, the Court of Appeals held that no evidence had been introduced into court explaining the difference in price, and therefore no basis was shown for recovery of extra commission.